DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 2, 5-6, 11, 13-15, 18-19, 22 and 25-26 have been amended.  Claims 9-10, 16-17 and 23-24 are cancelled.   Claims 1-8, 11-15, 18-22, and 25-26 are pending in the instant application.

Priority
This application is a U.S. national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2019/13394 filed January 12, 2019, which claims priority to, and benefit of U.S. Provisional Patent Application No. 62/616,914 filed on January 12, 2018.

	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-8, 11-15, 18, and 25-26) and elected species of the Formula 1A of claim 6 in the reply filed by Applicant’s representative Mr. James M. Schleicher on 03/22/2022 is acknowledged. 

Status of the Claims
	Claims 19-22 are withdrawn from further consideration by Examiner as being drawn to non-elected inventions under 37 CFR 1.142(b) due to the restriction requirement.  Claims 1-8, 11-15, and 25-26 are under examination on the merits.

Specification
The priority data in the first paragraph of the specification does not match the data disclosed in Applicants’ Application Data Sheet (ADS) filed 07/09/2020.  Specifically, the first paragraph of the specification does not include “this application is a U.S. national stage entry under 35 U.S.C. §371 of International Application No. PCT/US2019/13394 filed January 12, 2019”. An appropriate amendment is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 11-12, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 6 contains a phrase “where each occurrence of R3 is independently none or a substituted or unsubstituted alkyl or heteroalkyl having 1 to 5 carbon atoms”.  However, the Formulae 1A, 1B, and 1C do not contain substituent R3.  Therefore, claim 6 is indefinite.
Claim 7 contains a phrase “where R1 is as defined above”.  However, the meaning of “above” is not clear.  The phrase “where R1 is as defined above” is suggested to be replaced with “where R1 is as defined in claim 6”

Claim 11 recites the limitation "the hierarchical pore size distribution" in claim 1.  There is insufficient antecedent basis for this limitation in the claim, because the term “hierarchical pore size distribution” is not cited in claim 1.  Claim 12 depending on claim 11 is rejected accordingly.

Claim 13 contains a phrase “the composition has a maximum uranium uptake capacity of 1,000 mg g-1 to 2,000 mg g-1 at 1 atm and 296 K”.  However, a maximum uranium uptake capacity should be a specific number, not a range (i.e. 1,000 mg g-1 to 2,000 mg g-1), because a maximum capacity means the greatest or highest capacity possible or attained.  Therefore, the metes and bounds of claim 13 are not clear.

Claim 14 recites the limitation " the composition has a distribution coefficient for mercury of 3 x 107 mL g-1 to 1x 109 mL g-1 " in claim 1.  There is insufficient antecedent basis for this limitation in the claim, because the composition of claim 1 is for uranium capture. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2014/0294701 (“the `701 publication”) to Dai et al. 

Applicant’s claim 1 is drawn to a composition for uranium capture, the composition comprising a porous organic polymer comprising a plurality of amidoxime or amidrazone groups covalently attached thereto.

The `701 publication discloses a functionalized mesoporous carbon composition comprising a mesoporous carbon scaffold having mesopores in which polyvinyl polymer grafts are covalently attached, wherein said mesopores have a size of at least 2 nm and up to 50 nm, and a method for producing the functionalized mesoporous composition, wherein a reaction medium comprising a precursor mesoporous carbon, vinyl monomer, initiator, and solvent is subjected to sonication of sufficient power to result in grafting and polymerization of the vinyl monomer into mesopores of the precursor mesoporous carbon (Abstract).   Specifically, a functionalized mesoporous carbon composition comprising a mesoporous carbon scaffold having mesopores including PAN (polyacrylonitrile)-AO(amidoxime)
    PNG
    media_image1.png
    239
    871
    media_image1.png
    Greyscale
(FIG. 1).  This functionalized mesoporous carbon absorbent composition is used for uranium recovery from seawater.  Moreover, the `701 publication discloses the presence of a substantial amount of complementary pores (micro- and small mesopores) as anchoring points for the growing polymer (created by activation) and a more hydrophilic carbon surface (resulting from oxidation) may be crucial for improved performance, see Tables 4-5, [0114-0117].  Therefore, the `701 publication anticipates claim 1.

In terms of claim 11, the pore volume of samples 1-6 reads on the pore volume at least 0.01 cm3g-1 disclosed at TABLE 2, samples 1-6 of the `701 publication.

In terms of claim 12, the range of pore size (WKJS) of samples 1-6 is about 8.4 nm to 9.6 nm, which reads on the range of about 1 nm to about 10 nm, see TABLE 2, samples 1-6.

In terms of claim 13, the U (uranium) ads. capacity of samples 1-6 is at a range between about 0.39 g-U/kg-ads to 4.05 g-U/kg-ads, which reads on the range of maximum uranium uptake capacity of 1,000 mg g-1 to 2,000 mg g-1 at 1 atm and 296 K, see TABLE 2, samples 1-6.

In terms of claims 14-15, the claimed limitations are considered to be inherited properties of the composition of claim 1, which is anticipated by the `701 publication. 

In terms of claim 25, the composition according to claim 1, wherein the amidoxime has a structure of 
    PNG
    media_image2.png
    127
    200
    media_image2.png
    Greyscale
wherein A is independently none or an alkyl, is anticipated by the composition comprising the mesoporous carbon scaffold having mesopores PAN-AO(amidoxime) of the `701 publication. 


Claims 1, 6-7, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US3,845,014 (“the `014 patent”) to Frank et al. 

The `014 patent discloses polycarbramoyl-amidrazones polymers for uranium capture, wherein the polymers include  
    PNG
    media_image3.png
    52
    584
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    46
    579
    media_image4.png
    Greyscale
.  The compositions comprising these compounds are capable to capture uranium compound UCl4, see Example 18, TABLE 2 (col. 7, lns. 52-75). Therefore, the `014 patent anticipates claims 1, 6-7, and 26. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8, 11-15, 18, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over the `701 publication in view of Jan Zareba, Inorganic Chemistry Communications, (2017), v.86, p.172-186, and/or the `014 patent.  

Determination of the scope and content of the prior art (MPEP §2141.01)
The `701 publication discloses a functionalized mesoporous carbon composition comprising a mesoporous carbon scaffold having mesopores in which polyvinyl polymer grafts are covalently attached, wherein said mesopores have a size of at least 2 nm and up to 50 nm, and a method for producing the functionalized mesoporous composition, wherein a reaction medium comprising a precursor mesoporous carbon, vinyl monomer, initiator, and solvent is subjected to sonication of sufficient power to result in grafting and polymerization of the vinyl monomer into mesopores of the precursor mesoporous carbon (Abstract).   Specifically, a functionalized mesoporous carbon composition comprising a mesoporous carbon scaffold having mesopores including PAN (polyacrylonitrile)-AO(amidoxime)
    PNG
    media_image1.png
    239
    871
    media_image1.png
    Greyscale
(FIG. 1).  This functionalized mesoporous carbon absorbent composition is used for uranium recovery from seawater.  Moreover, the `701 publication discloses the presence of a substantial amount of complementary pores (micro- and small mesopores) as anchoring points for the growing polymer (created by activation) and a more hydrophilic carbon surface (resulting from oxidation) may be crucial for improved performance, see Tables 4-5, [0114-0117].

Zareba discloses compositions containing a porous organic polymer of SZ-2 framework 
    PNG
    media_image5.png
    606
    309
    media_image5.png
    Greyscale
wherein TPPM is 
    PNG
    media_image6.png
    276
    293
    media_image6.png
    Greyscale
.  In addition, Zareba discloses SZ-2 metal phosphonates can effectively remove uranyl ions from aqueous solution over a wide pH range, see p.178, 2nd paragraph, right column.

The `014 patent discloses polycarbramoyl-amidrazones polymers for uranium capture, wherein the polymers include  
    PNG
    media_image3.png
    52
    584
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    46
    579
    media_image4.png
    Greyscale
.  The compositions comprising these compounds are capable to capture uranium compound UCl4, see Example 18, TABLE 2 (col. 7, lns. 52-75).

The difference between instant claims 1, 5-8, 11-15, 18, and 25-26 and the `701 publication is that the prior art does not teach a composition for uranium capture, the composition comprising a porous organic polymer comprising a plurality of amidrazone groups covalently attached thereto.

However, the instant claims would have been obvious over the `701 publication because the `014 patent discloses polycarbramoyl-amidrazones polymers for uranium capture, wherein the polymers include  
    PNG
    media_image3.png
    52
    584
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    46
    579
    media_image4.png
    Greyscale
.  The compositions comprising these compounds are capable to capture uranium compound UCl4, see Example 18, TABLE 2 (col. 7, lns. 52-75).

In terms of claim 5 wherein the composition comprises a porous aromatic framework (PAF) comprising a plurality of repeat units having a structure according to the following formula 
    PNG
    media_image7.png
    460
    473
    media_image7.png
    Greyscale
, Zareba discloses compositions containing a porous organic polymer of SZ-2 framework, which can effectively remove uranyl ions from aqueous solution over a wide pH range, see p.178, 2nd paragraph, right column.

Claim Objection
Claims 2-8, 11-15, 18, and 25-26 are objected to as being dependent upon a rejected base claim 1.

	
Conclusions
Specification is objected to.
Claims 1, 5-8, 11-15, 18, and 25-26 are rejected.
Claims 2-8, 11-15, 18, and 25-26 are objected to.
Claims 19-22 are withdrawn.

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731